DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 & 20 in the reply filed on 03/22/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over NAITO (US PUB. 2015/0084533) in view of ISHI (US PUB. 2018/0108764).
Regarding claim 1, NAITO teaches a semiconductor transistor device, comprising:

a sense IGBT 4 having a sense gate, a sense collector, and a sense emitter, the sense gate being electrically connected to the main gate (note the sense gate electrically connected to the main gate via a resistor, see Fig. 1 &Fig. 8), and the sense collector being electrically connected to the main collector (Fig. 1 & Fig. 8);
a sense resistor (Rsens) connected between the sense emitter and the main emitter (Fig. 1 & Fig. 8); and
back-to-back Zener diodes 9 connected between the sense gate and the sense emitter, and configured to clamp a voltage between the sense gate and the sense emitter during an electrostatic discharge (ESD) event (Though NAITO’s device is capable of clamping a voltage between the sense gate and the sense emitter during an ESD event; however, NAITO is silent on an expressly discussing an ESD event. The Examiner understands that the occurrence of an ESD event in IGBT devices and mitigation efforts is widely known in the semiconductor art. For instance, ISHI teaches the use of Zener diodes to mitigate the occurrence of ESD in an IGBT device (Para [0048]). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 2, the combination of NAITO and ISHI teaches the semiconductor transistor device of claim 1, wherein the back-to-back Zener diodes are formed using alternating n-doped and p-doped regions connected between a gate contact of the sense gate and a sense emitter contact of the sense emitter (NAITO’s Fig. 8 & Fig. 1 and ISHI’s Fig. 9).

Regarding claim 4, the combination of NAITO and ISHI teaches the semiconductor transistor device of claim 1, further comprising: the main emitter 125 including a main emitter region formed in an epitaxial layer 123 that is formed on a substrate 121, and isolated by at least a first junction termination extension (JTE) (124 or 126, see ISHI’s Fig. 9).
Regarding claim 10, the combination of NAITO and ISHI teaches the semiconductor transistor device of claim 1, wherein a sense current through the sense resistor is proportional to a main current through the main emitter (the combination of the prior art is capable of said functionality, e.g. note Rsens in NAITO’s Fig. 8 positioned in a similar position as the applicant’s circuit in Fig. 1).

Claims 5-9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over NAITO and ISHI as applied to claim 1 above, and in further view of HIKASA et al. (US PUB. 2015/0325558).
Regarding claim 5, the combination of NAITO and ISHI is silent on the semiconductor transistor device of claim 4, further comprising: a first plurality of gate trenches formed in the main emitter region and forming at least a portion of the main gate. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, HIKASA teaches a first plurality of gate trenches 
Regarding claim 6, the combination of NAITO, ISHI and HIKASA teaches the semiconductor transistor device of claim 5, further comprising: a sense emitter region (46 of HIKASA and/or 125 of ISHI) formed in the epitaxial layer (35 and/or 123) and isolated by at least a second JTE (48 of HIKASA and/or 124/126 of ISHI), wherein the epitaxial layer 35/123 includes an electrically isolated area between the at least two JTEs (note the space between JTE124/126 in ISHI’s Fig. 9).
Regarding claim 7, the combination of NAITO, ISHI and HIKASA teaches the semiconductor transistor device of claim 6, wherein at least the second JTE is formed in a ring formation surrounding the sense emitter region (note p-type regions 33 forming a ring shaped guard ring in ISHI’s Fig. 15 around the IGBT 11).
Regarding claim 8, the combination of NAITO, ISHI and HIKASA teaches the semiconductor transistor device of claim 7, wherein the back-to-back Zener diodes are formed in a polysilicon layer 21 & 22 that is formed on an insulating layer 31 above a portion of at least the second JTE 6 (see ISHI’s Fig. 1).
Regarding claim 9, the combination of NAITO, ISHI and HIKASA teaches the semiconductor transistor device of claim 6, further comprising: a second plurality of gate trenches formed in the sense emitter region and forming at least a portion of the sense gate (note gate trenches in HIKASA’ Fig. 5 in the sense cell 25).
Regarding claim 20, the combination of NAITO, ISHI and HIKASA teaches the semiconductor transistor device of claim 7, comprising forming the back-to-back Zener .

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over  HIKASA et al. in view of NAITO and ISHI.
Regarding claim 11, NAITO teaches a semiconductor transistor device, comprising:
a substrate 4;
an epitaxial layer 35 formed on the substrate 4 (Fig. 5);
a main emitter region 47 formed in the epitaxial layer 35 and isolated by at least a first junction termination extension (JTE) 49, the main emitter region 47 forming a main emitter of a main Insulated Gate Bipolar Transistor (IGBT) 26 (see Fig. 5);
a first plurality of gate trenches 28 formed in the main emitter region and forming a main gate of the main IGBT 26 (Fig. 5) ;
a sense emitter region 46 formed in the epitaxial layer 35 and isolated by at least a second JTE 48, the sense emitter region 46 forming a sense emitter of a sense IGBT (note sense IGBT 25 in Fig. 5);
a second plurality of gate trenches 27 formed in the sense emitter region and forming a sense gate of the sense IGBT(Fig. 5 and associated text).
	Perhaps in the interest of brevity, HIKASA is silent on electrically connecting the gates of sense IGBT to the gates of the main IGBT. The Examiner understands that said claim feature would have been obvious in semiconductor art. For instance, NAITO teaches in Fig. 8, wherein a gate of sense IGBT 4 is electrically connected to a gate of a 
	Though NAITO teaches back-to-back Zener diodes 9, and connected between a gate contact common to the main gate and the sense gate, and a sense emitter contact of the sense emitter; however, NAITO and HIKASA are silent on a polysilicon layer having alternating n-doped and p-doped regions forming back-to-back Zener diodes. The Examiner understands that said feature would have been obvious in the semiconductor art. For instance, ISHI teaches a polysilicon layer (21 & 22) having alternating n-doped and p-doped regions forming back-to-back Zener diodes (see Fig. 1 and 9). As such, said claim feature would have been obvious and would have required routine skill in the art.
Regarding claim 12, the combination of HIKASA, NAITO and ISHI teaches the semiconductor transistor device of claim 11, wherein the alternating n-doped and p-doped regions includes at least two n-doped regions and at least two p-doped regions (see ISHI’s Fig. 1 & 9).
Regarding claim 13, the combination of HIKASA, NAITO and ISHI teaches the semiconductor transistor device of claim 11, wherein the epitaxial layer (HIKASA’s 35 or ISHI’s 123) includes an electrically isolated area between at least the first JTE and at least the second JTE (note the space between JTE regions 124/126 in ISHI’s Fig. 9).
Regarding claim 14, the combination of HIKASA, NAITO and ISHI teaches the semiconductor transistor device of claim 11, wherein the sense IGBT is configured to provide current sensing of a current flow through the main IGBT (HIKASA’s Fig. 5, 
Regarding claim 15, the combination of HIKASA, NAITO and ISHI teaches the semiconductor transistor device of claim 14, wherein the current sensing is provided using a sense resistor Rsens connected between the main emitter and the sense emitter (see NAITO’s Fig. 8).
Regarding claim 16, the combination of HIKASA, NAITO and ISHI teaches the semiconductor transistor device of claim 9, wherein at least the second JTE is formed in a ring configuration surrounding the sense emitter region (note p-type regions 33 forming a ring shaped guard ring in ISHI’s Fig. 15 around the IGBT 11).
Regarding claim 17, the combination of HIKASA, NAITO and ISHI teaches the semiconductor transistor device of claim 7, wherein the back-to-back Zener diodes are formed on an insulating layer 31 above at least a portion of at least the second JTE 6 (see ISHI’s Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894